

113 HR 3785 IH: Government Lacks Insight To Choose Health Act
U.S. House of Representatives
2013-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3785IN THE HOUSE OF REPRESENTATIVESDecember 16, 2013Mr. Yoho (for himself, Mr. Graves of Georgia, Mr. Bridenstine, Mr. Grayson, Mr. Posey, Mr. Rice of South Carolina, Mr. Duncan of South Carolina, and Mr. Wilson of South Carolina) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for a reduction in the pay of the Secretary of Health and Human Services until the healthcare.gov Web site is certified as fully functional.1.Short titleThis Act may be cited as the Government Lacks Insight To Choose Health Act or the GLITCH Act.2.Reduction in pay of the Secretary of Health and Human Services until healthcare.gov Web site is fully functional(a)Pay reduction(1)In generalNotwithstanding any other provision of law, the rate of basic pay payable to the Secretary of Health and Human Services shall be equal to—(A)for each month ending during the pay reduction period, the rate that would otherwise apply if this Act had not been enacted, reduced by the applicable percentage; and(B)for each month ending after the pay reduction period, the rate that would otherwise apply if this Act had not been enacted.(2)Applicable percentageFor purposes of paragraph (1), the applicable percentage is—(A)for the first month ending during the pay reduction period, 5 percent; and(B)for each subsequent month ending during the pay reduction period—(i)the applicable percentage for the previous month, plus(ii)5 percentage points,except that in no event shall the applicable percentage for any month exceed 100 percent.(3)Pay reduction period definedFor purposes of this section, the term pay reduction period means the period which—(A)begins on the date of the first determination under subsection (b) that the healthcare.gov Web site is not fully functional; and(B)ends on the date of the determination under subsection (b) that the healthcare.gov Web site is fully functional.(b)Certification required that healthcare.gov Web site is fully functional(1)DeterminationsSubject to paragraph (2), not later than the 15th of the first month beginning after the date of the enactment of this Act and of each subsequent month, the Comptroller General of the United States shall determine, in such manner and in accordance with such criteria as specified by the Comptroller General if the healthcare.gov Web site is fully functional and submit to the Congress such determination.(2)CertificationDeterminations under paragraph (1) shall cease after the date on which the Comptroller General of the United States certifies to the Congress that the healthcare.gov Web site is fully functional.